Citation Nr: 1340656	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for residual of left ankle fracture.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  These matters were previously before the Board in November 2012 at which time they were remanded for additional development.  Subsequent to a February 2013 supplemental statement of the case, the claims were remitted to the Board for further appellate review.

The Veteran testified at a July 2012 Board hearing with the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claims file. 

The Veteran has not asserted, nor does the evidence of record reasonably raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  Consequently, the Board will not consider said claim herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In November 2012, the Board remanded the above-captioned claims for further development, including providing the Veteran VA examinations to assess the severity of his service-connected low back strain and residuals of left ankle fracture.

In December 2012, the Veteran underwent VA examinations to ascertain the severity of his service low back strain and residuals of left ankle fracture.  Thereafter, the RO re-adjudicated the Veteran's claims, confirming and continuing the already assigned 10 percent disability ratings.  The RO then issued a February 2013 supplemental statement of the case before returning the Veteran's claims to the Board for further appellate review.

In November 2013, the Veteran's representative submitted a brief in support of the Veteran's claims.  Therein, the representative asserted that both of the December 2012 VA examinations were inadequate for purposes of adjudicating the Veteran's claims.  Specifically, with respect to the December 2012 VA examination concerning the Veteran's service-connected low back strain, the representative observed that the examiner concluded that the Veteran's report of bilateral leg symptoms was suggestive of radiculopathy, but that this was not confirmed by physical examination, magnetic resonance imaging (MRI), or electrophysiological studies.  In reaching this conclusion, the representative noted that a contemporaneous MRI study was not administered and, instead, the examiner relied, in part, on the results from a 2008 MRI scan.  As such, the representative essentially asserted that the examination was inadequate because the examiner utilized clinical results that were too remote to accurately assess the current severity of the Veteran's service-connected low back strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Regarding the December 2012 VA examination concerning the Veteran's service-connected residuals of left ankle fracture, the representative asserted it was inadequate because the examiner did not consider the Veteran's assertions of instability, including his testimony at the July 2012 Board hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  Indeed, there was no reference in the resulting report to the Veteran's endorsement of left ankle instability.  The representative attributed this inadequacy to the fact that the Veteran's claims file was not made available to the examiner at the time December 2012 VA examination, and was only reviewed by the examiner on a subsequent occasion.  The examiner did not provide an addendum to the December 2012 VA examination report following a review of the Veteran's claims file.

The Board agrees with the Veteran's representative with respect to the inadequacy of both December 2012 VA examinations.  As such, a remand in order to provide obtain supplemental opinions and/or to provide the Veteran additional VA examinations is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran an appropriate VA examination to determine the current severity of his low back strain.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including, but not limited to an MRI scan.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's report of lower extremity symptoms.  The examiner should report all signs and symptoms of the Veteran's low back strain, to include ascertaining the range of motion of the spine in degrees and whether there is any form of ankylosis.  The examiner should indicate at what point (in terms of degrees) the Veteran endorses pain during range of motion of testing, and whether there is any additional functional limitations after repeat range of motion testing.  The examiner should further identify any associated objective neurologic disabilities, including radiculopathy in the lower extremities, or bowel or bladder impairment.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If the Veteran's service-connected low back strain is manifested by intervertebral disc syndrome, the examiner should also indicate the total duration of any incapacitating episodes, which are defined by the regulations as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  

The examiner should provide a thorough rationale for any rendered opinion, citing to supporting clinical data.  Additionally, given that the current severity of the Veteran's service-connected low back strain is at issue, the examiner should not rely upon remote evidence, namely, the 2008 MRI scan, in rendering the requested opinions.

2.  The RO should provide the Veteran an appropriate VA examination to determine the current severity of his residuals of left ankle fracture.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, to specifically include consideration and discussion of the Veteran's assertions of instability.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  The examiner should report all signs and symptoms of the Veteran's residuals of left ankle fracture, to include ascertaining the range of motion in degrees and whether there is any form of ankylosis.  The examiner should indicate at what point (in terms of degrees) the Veteran endorses pain during range of motion of testing, and whether there is any additional functional limitations after repeat range of motion testing due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.

The examiner should provide a rationale for any opinion expressed, citing to supporting clinical data.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the issues on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

